Citation Nr: 1737239	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the Atlanta, Georgia, RO, which forwarded the appeal to the Board.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  Shortly after the hearing, the Veteran submitted additional VA medical opinion.  Notwithstanding that a waiver is not necessary for Board consideration in this instance, given the June 2016 receipt date of the Veteran's substantive appeal as well as the favorable disposition below, the Veteran did submit a waiver of RO consideration of that evidence.  See 38 U.S.C.S. § 7105(e)(1), (2) (LexisNexis 2017); 38 C.F.R. § 20.1304 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune during a time period for which VA has recognized potential exposure to contaminated drinking water.  

2.  The Veteran has been diagnosed with malignant melanoma, stage IV, with metastases to the lungs and competent, probative medical opinion addressing the etiology of his lung cancer supports a finding that the Veteran's metastatic melanoma of the lung is at least as likely as not medically-related to his in-service exposure to contaminated drinking water.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for metastatic lung cancer, as due to exposure to contaminated water at Camp Lejeune, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the governing legal authority, and resolving reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for metastatic melanoma of the lung, as due to exposure to contaminated water at Camp Lejeune, is warranted.  


Background and Analysis

Through statements and testimony of record by the Veteran and his wife, it is the Veteran's primary contention that he was exposed to contaminated water while in service at Camp Lejeune, North Carolina, in the mid-1960s, and, as a result, developed metastatic lung cancer.  His service at Camp Lejeune is corroborated in the military personnel records.  

Initially, the Board notes that the record clearly reflects that the Veteran has metastatic lung cancer.  In this regard, private records beginning in 2013 reflect the diagnosis.  Moreover, VA examination in April 2015 showed a diagnosis of malignant melanoma, stage IV, with metastases to the lungs.  Hence, the claimed disability is established.  

Next addressing the requirement of in-service injury or disease, the record documents that the Veteran was stationed at Camp Lejeune, North Carolina, while serving in the U.S. Marine Corps.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down in February 1988.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  It is presumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1953 and 1987.  Id. at p. 6.  Thus, the Board finds that the Veteran was likely exposed to contaminated drinking water during while serving at Camp Lejeune, as alleged.  

Accordingly, resolution of this matter turns on the question of whether the Veteran's exposure to contaminated water while stationed at Camp Lejeune caused his lung cancer.  The record includes opposing medical opinions on this point.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Of record is an April 2015 VA examination report.  The examiner reviewed the claims file and reviewed medical literature prior to providing her opinion.  She noted that the Veteran had malignant melanoma, stage IV, with metastases to the lung.  In her opinion the condition was less likely than not incurred during service, to include as a result of contaminated water.  For rationale, she stated that the literature showed the sun exposure was the leading risk factor for the development of melanoma.  She noted that the Veteran had blonde hair, gray eyes, and previous history of skin cancer.  This increased the risk.  These factors outweighed the "limited/suggestive" evidence of association with exposure to contaminated water at Camp Lejeune.  

The record also contains a May 2017 statement from a VA physician.  He noted that the Veteran was currently receiving care at a VA facility.  He had examined the Veteran and had read the medical records.  "After collecting all of [the Veteran's] information and carefully considering each detail," it was his medical opinion that the Veteran's stage IV melanoma malignancy of the lung was at least as likely as not a result of his exposure to contaminated drinking water at Camp Lejeune.  

The Board finds that the VA physician's May 2017 opinion constitutes competent, probative evidence on the medical nexus question, as the opinion was rendered by a trained medical professional, was clearly based on full consideration of the Veteran's medical history, review of the entire medical record, and examination of the Veteran.  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  Although the opinion is not definitive in that the favorable opinion lacks specificity regarding rationale, it was written in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding a point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence that satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

Given the facts of this case outlined above, and with resolution of reasonable doubt in the Veteran's favor on the in-service incurrence and medical nexus elements of the claim, the Board finds that the criteria for service connection for metastatic lung cancer, as due to exposure to contaminated water at Camp Lejeune, are met.  



ORDER

Service connection for metastatic lung cancer, as due to exposure to contaminated water at Camp Lejeune, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


